UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No.1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 22, 2008 INDEX OIL AND GAS INC. (Exact name of registrant as specified in its charter) Nevada 000-51430 20-0815369 (State or Other Jurisdiction of Incorporation) (Commission FileNumber) (I.R.S. EmployerIdentification Number) 10000 Memorial Drive, Suite 440 Houston, Texas 77024 (Address of principal executive offices) (Registrant's telephone number, including area code) (713) 683-0800 Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32ndFloor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amended Current Report on Form 8-K/A, Amendment No. 1, amends the Amended Current Report on Form 8-K (the “Current Report”), filed with the Securities and Exchange Commission onJanuary 23,2008 to (i) correct the Company’s website address. 2 ITEM 7.01
